*179
ORDER

PER CURIAM:
R.R.W. (“Mother”) appeals from the judgment of the trial court terminating her parental rights to J.M.D., Jr. and N.R.D.1 Mother alleges that the trial court did not address the impact of Mother’s mental disability with specific findings as required by section 211.447.5, RSMo 2000. Mother also argues that the trial court erred in finding that the children had been legitimately in state custody in excess of the time required for termination and that reasonable efforts had been made to return the children to their mother, because the orders in the underlying juvenile cases were allegedly not in compliance with section 211.183, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).

. J.M.D., Jr. and N.R.D. are not parties to this action.